 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDJackG.Buncher,d/b/aTheBuncherCompanyandUnited Steelworkers ofAmerica, AFL-CIO. Case 6-CA-1917.May 4,1967SUPPLEMENTAL DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn June 30, 1961, the National Labor RelationsBoard issued a Decision and Order in the above-entitled proceeding,' finding that Jack G. Buncher,d/b/a The Buncher Company, herein called theRespondent, had engaged in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and directinginter alia,thatRespondentofferimmediateandfullreinstatement to certain employees, dismissing, ifnecessary, all employees hired after March 4, 1960,and further directing Respondent to make whole thereinstated employees for any loss of pay they mayhave suffered as a result of the discrimination.Thereafter, the Board's Order was enforced by theUnited States Court of Appeals for the ThirdCircuit.2On August 31, 1964, the Regional Director forRegion 6 issued a backpay specification and noticeof hearing. Pursuant to notice, a hearing was heldbefore Trial Examiner Max Rosenberg to determinethe amount of backpay due. On August 6, 1965, theTrial Examiner issued his Supplemental Decision,attached hereto, in which he awarded specificamounts of backpay to the 13 discriminatees, andrecommended the dismissal of the backpayspecification insofar as it relied exclusively uponseniority to support the backpay periods andcomputations on and after May 12, 1960. OnJanuary 13, 1966, the Board issued an OrderreversingtheTrialExaminer's findings andconclusionswith respect to that portion of thebackpay specification relating to periods subsequentto May 12, 1960, and remanded the proceeding to theTrial Examiner for further findings and the issuanceof a Second Supplemental Decision.On May 23, 1966, the Trial Examiner issued hisSecond Supplemental Decision, attached hereto, inwhich he awarded specific amounts of backpay tothe13discriminatees for periods subsequenttoMay 12, 1960. Thereafter, the Respondent filed1131NLRB 1444, as clarified by the Board's Order ofSeptember 22, 19612N L.R Bv Jack G.Buncher, d/b/a The Buncher Company,316 F 2d 928 (C A 3)3At the hearing the Respondent moved to amend or clarify itsanswer to assert that the discrimmatees would have been laid offdue to lack of work on March 10, 1960, although it admitted thatthe first reduction in force took place on May 12, 1960 The TrialExaminer denied the motion as untimely, and noted theRespondent's original answer had admitted that May 12, 1960,was the date of the first economic reduction in force subsequentto the last discriminatory layoff The Trial Examiner furtherexceptionstotheTrialExaminer'sSecondSupplemental Decision, and a brief in supportthereof, and the General Counsel filed a brief insupport of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.3 The Board has considered theTrialExaminer'sSupplementalDecision,theSecond Supplemental Decision, the exceptions andbriefs, and the entire record in this case, and herebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner, as modifiedby his Second Supplemental Decision, with thecomments noted hereafter.In its initial Decision in this case, the Boardrecognized the possibilitiesofasubsequenteconomic reduction in force which might haveresulted in the layoff of some of the discriminateeseven absent the Respondent's unfair labor practices.As a result, in fashioning a remedy for the unfairlabor practices, the Board stated:If there is not then sufficient work availablefor the remaining employees and those offeredreinstatement, all available positions shall bedistributed among them without discriminationagainst any employee because of concertedactivities, in accordance with the system ofseniority or other nondiscriminatory practiceheretofore applied by the Respondent in theconduct of his business. The Respondent shallplace those employees, if any, for whom noemployment is available after such distributionon a preferential list, with priority in accordancewithsuch system of seniority or othernondiscriminatory practice heretofore appliedby the Respondent in the conduct of hisbusiness,andthereafterofferthemreinstatement as such employment becomesavailable and before other persons are hired forsuch work.4Generally, the burden of alleging and proving thatjobswere not available for all the discriminateesduring the backpay period is placed on thelcommented on his ruling in his Supplemental Decision,characterizing the motion to amend the answer as an attempt torelitigate an issue decided in the unfair labor practice proceedingWe agree with the Trial Examiner's ruling. Respondent'sassertion that the discnmmatees would have been laid off onMarch 10, or at any time before the date of the first economicreduction in force, is merely an attempt to relitigate the assertedjustification for the selection of the employees for the initiallayoffs, a selection which the Board and the court have alreadyfound to be discriminatory4The BuncherCompany,131NLRB 1444, 1445164 NLRB No. 31 THE BUNCHERCOMPANYrespondent.5Thebackpayspecificationsubsequently issued by the General Counsel allegedthat the utilization of a system of seniority was anappropriate method to determine the availability ofwork for the discriminatees on and after May 12,1960, the date of the first economic reduction inforce subsequent to the last discriminatory layoff.The Respondent contends that it did not have aseniority system and would not have used such asystem to select employees for the retention, layoff,or recall. The Respondent's alternative theory of thebasis for such layoffs is, in fact, an affirmativedefense in which it contends that all of thediscriminatees would have been laid off on May 12,1960, and not recalled.In solving many of the problems which arise inbackpay cases, the Board occasionally is required toadoptformulaswhichresultinbackpaydeterminationsthatarecloseapproximationsbecause no better basis exists for determining theexact amounts due. However, the fact that the exactamount due is incalculable is no justification forpermitting the Respondent to escape completely hislegal obligation to compensate the victims of hisdiscriminatory actions for the loss of earnings whichthey suffered.In general,courts have acknowledgedthat in solving such backpay problems, the Board isvested with wide discretion in devising proceduresand methods which will effectuate the purposes oftheAct and has generally limited its review towhether a method selected was "arbitrary orunreasonable in the circumstances involved,"6 orwhether in determining the amount,a "rationalbasis" was utilized.7Before the backpay specification was issuedherein, the Respondent maintained that personaljudgment or personal evaluationof eachemployee'scapabilitieswas the method used in selectingemployees for retention, layoff, or recall. As theRespondent maintained no writtenrecords whichwould support such contentions, General Counsel'scomplete acceptance of Respondent's position atthispointwould have in effect amounted to asubstantial abandonment of backpay claims evenprior to a hearing on the extent of Respondent'sbackpay liability.As analternative,the GeneralCounsel reverted to an objective standard ofdetermining backpay, namely, the use of seniority todetermine the availability of employment for thediscriminatees on and after May 12, 1960, andutilized such standard in, the backpay specification.5Mastro Plastic Corp,136 NLRB 1342, enfd 354 F 2d 170(C A 2)sN L R B vBrown & Root, Inc, 311 F 2d 447,452 (C A 8)'N L R B v Kartarik, Inc, 227 F 2d 190, 193 (C.A 8).8The Respondent's employment criteria chart was preparedspecifically for these proceedings and in response to the TrialExaminer's show cause order,and purported to show the mannerin which all of Respondent's employees met certain criteria forretention or recall The chart was constructed in November 1964341However, Respondent was not thereby precludedfrom adducing evidence in support of its position at asubsequent hearing and, in fact,itwas not until theTrial Examiner issued a show cause order that theRespondent set forth the specific criteria it allegedlyused in making selectionsof individuals forretention, layoff, or recall.8Respondent's objection to the use of seniority as abasis for determining the amounts of backpay due inindividual cases is that it is arbitrary because it isdirectly contrary to Respondent's asserted system ofselection of its individual employees for layoff andrecall.TheRespondent'ssystemhasbeendiscredited.Because it is thus impossible todetermine with precision the amount of lost pay inany individual instance,the result of Respondent'sargumentwould apparently be that it should beexcused from reimbursing its employees for any lostpay, or, possibly, that in no individual case shouldthe reimbursement exceed the least amount of paylost by any employee as determined by application ofthe seniority rule.Such a result would permit Respondent to profitby its own wrong, at the expense of the employeeswhom it injured. The finding that the dischargeswere discriminatory necessarily establishes a paylossbytheemployeesfor,withoutthediscrimination, the selection would not have beenmade until some point later in time.Some measureof backpay is therefore required in order toeffectuate the purposes of the Act.As the Supreme Court has held inBigelow v. RKORadio Pictures, Inc.,327 U.S. 251, 264-266, where aprecise computation is impossible,it is appropriatetomake a just and reasonable estimate of thedamage based on relevant data.... Any otherrule would enable the wrongdoer to profit by hiswrongdoing at the expense of his victim. Itwould be an inducement to make wrongdoing soeffective and complete in every case as toprecludeany recovery, by rendering themeasure of damages uncertain. Failure to applyitwould mean that the more grievous the wrongdone, the less likelihood there would be of arecovery.The most elementary conceptions of justiceand public policy require that the wrongdoershall bear the risk of the uncertainty which hisown wrong has created.... That principle is anancient one ....on the basis of personal recollections of Respondent's severalsupervisors and covered approximately 225 employees over aspan of more than 4-1/2 years The testimony of the supervisorsthemselves was based on their recollection as refreshed by thechart which they helped to create Like the Trial Examiner, weconclude the probative value of the chart and testimony relatingthereto must be assessed accordinglySee, InternationalTrailerCompany, Inc, 150 NLRB 1205, 1209 342DECISIONS OF NATIONAL LABOR RELATIONS BOARD"The constant tendency of the courts is tofind some way in which damages can beawardedwhere a wrong has been done.Difficultyofascertainment is no longerconfused with right of recovery" for a proveninvasionoftheplaintiff'srights.StoryParchment Co. v. Paterson Co.,[282 U.S. 555at] 565.Admittedly, the utilization of seniority here resultsin aninexact measure of backpay liability. However,itisno more inexact than would be the use ofRespondent's "personal judgment" in determininglayoffs and recall, a method the Trial Examinerrejected, because he found it was contrived to avoidreemployingthediscriminatees.Inthesecircumstances, any measure used to determinebackpay will be inexact and arguably arbitrary. It isRespondent's violation of the Act which requires theBoard to apply a remedy that in its judgment offers areasonable basis for remedying the violations found.The extensive use of seniority by other employers indetermining layoff and recall, the objective nature ofthe seniority system, and the complete absence of analternative offered by the Respondent other thanpersonal judgment, made the General Counsel'sutilizationof seniority in framing the backpayspecificationnotunreasonable.The backpayspecification, in any event, did not foreclose theRespondent from establishing a more reasonablealternative theory on which backpay could becalculated.TheRespondent, through testimony of itswitnesses and an employment criteria chart, soughtto establish that the failure to retain or recall any ofthe discriminatees in the period from May 12, 1960,untilJanuary 1962, was based on nondiscriminatoryconsiderations.TheTrialExaminer rejectedRespondent's defense that all of the discriminateeswould have been laid off for nondiscriminatoryreasons on May 12, 1960, and not recalled becausethe record, including,inter alia,the employmentcriteria chart and the testimony of Respondent'switnesses,containedinconsistenciesandimplausibilitieswhich led the Trial Examiner toconclude that "the charted information wascontrived for the purpose of denying backpay" to thediscriminatees.We agree with the Trial Examiner that theRespondent's failure to retain or recall any of thediscriminateeswas not because of the assertedinability of all the discriminatees to satisfy theemployment criteria.We note that Respondent'sowner, Jack Buncher, testified in the original unfairlabor practice proceeding that there was nothingseriously wrong with the work of the discriminatees,that he never had any serious complaints concerningtheir work, and that he would rehire them if needed.YetRespondent'semploymentcriteriachartindicates that approximately 17 new employees9were hired from May 12, 1960, through January 12,1962, the date the discriminatees were offeredreinstatement, and that, in addition, several formeremployees were recalled to work during that periodof time.Moreover, the Respondent admittedlytrained employees in new skills without offeringsuch training to the discriminatees, although some ofthem were rated "superior" in ability to learn by theRespondent's own standards. Additionally, theemployment criteria chart indicates that at leastthree employees (not discriminatees) were accorded"superior" ratings for attitude although one ofRespondent's supervisors testified that "those boyswere fired so many times for absenteeism" that hewas unable to give an accurate account of the firings.Therecordalsodisclosesincidentsofexaggeration of skill requirements for jobs by theRespondentin anapparent effort to upgrade theskills of employees who were retained in preferencetothediscriminatees.Further,Respondent'semployment criteria chart, by a unique coincidence,disqualifiesallof the discriminatees for backpaysubsequent to May 12, 1960.In sum,we concludethat Respondent's affirmative defense did not rebuttheprima faciecase established by the GeneralCounsel and that, under all the circumstances,seniority was a reasonable method of establishingthe Respondent's backpay liability.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adoptsas itsOrder theRecommended Order of the Trial Examiner as setforth in his Second Supplemental Decision, andorders that Respondent, Jack G. Buncher, d/b/a TheBuncher Company, Pittsburgh, Pennsylvania, hisofficers, agents, successors, and assigns, shall taketheactionsetforth in the Trial Examiner'sRecommended Order.NNot including 11 men employed for a special project for abrief period during the summer of 1960.TRIAL EXAMINER'S SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEMAX ROSENBERG, Trial Examiner: This supplementalproceeding was instituted by the Regional Director forRegion 6 for the purpose of determining the amount ofbackpay, if any, due to certain employees whom theNational Labor Relations Board had found in an earliercase to have been discriminatorily laid off by Respondentinviolation of Section 8(a)(3) and (1) of the Act. Ashereinafter set forth, the order of the Board, directing theRespondent to make the employees whole for any loss ofpay they may have sustained as a result of thediscrimination practiced against them, was enforced bythe United States Court of Appeals for the Third Circuit.Pursuant to appropriate notice, a hearing was held beforeme in Pittsburgh, Pennsylvania, on various dates betweenDecember 16, 1964, and January 7, 1965, upon the limited THE BUNCHERCOMPANYissuesraisedby the pleadings. All parties wererepresented by counsel and were afforded full opportunityto examine and cross-examine witnesses and to introducepertinent evidence. At the conclusion of the hearing, theparties waived oral argument. Excellent briefs have beenfiled by the General Counsel and the Respondent, whichhave been duly considered.Upon the entire record made in this proceeding,' Ihereby make the following:FINDINGS1.BACKGROUNDOn September 20, 1960, Trial Examiner George J. Bottissued his Decision in the unfair labor practice proceedingherein, finding,interalia,that the Respondent hadviolated Section 8(a)(3) and (1) of the Act by laying off 13employees between January 15, 1960, and March 4, 1960,at its Nine Mile Run facility in Pittsburgh, Pennsylvania,because they had joined or assisted the Charging Union.Although the Trial Examiner acknowledged that thereexisted at the time of these layoffs economic justificationfor a reduction in force under normal business practices,he nevertheless concluded that "The decision to make astaff reduction at the time, therefore, despite the economicfactors which have justified it, was not only triggered bythe advent of the Union, but the selection of the employeestobe laid off or transferred was also motivated byantiunionconsiderationsinsubstantialpart."Inconsidering the reasons advanced by Respondent forselecting the discriminatees for layoff, the Trial Examineraccepted Respondent's testimonial assertion that it hadnevermaintained an agreement,policy,practice orsystem, pursuant to which seniority was exclusively orprimarily utilized in determining whether employees wereto be laid off, recalled, or rehired, and made a specificfinding in this respect. On June 30, 1961, the Board issueda Decision and Order in which it adopted the foregoingfindings of the Trial Examiner.2 In fashioning a remedy forthese unfair labor practices,the Board stated:It appears that following the layoffs occurring onJanuary 15, 1960, through March 4, 1960, which havebeen found herein to have been discriminatory, theRespondent's business operations were more efficientand the workload could be accomplished with areduced work force. It is therefore possible that someof the employees discriminated against on January 15through March 4, 1960, might have been laid off in asubsequent reduction in force even absent theRespondent's unfair labor practices. Under thesecircumstances, we shall order the Respondent to offerthose employees listed on Appendix A, attachedhereto [the 13 discriminatees],immediate and fullreinstatement to their former or substantiallyequivalentpositionswithoutprejudice to theirseniority and other rights and privileges, dismissing, ifnecessary, all employeessincethen hired. If there isnot then sufficient work available for the remaining' I havetaken official notice ofthe recordin the original unfairlabor practice proceeding'Jack G.Buncher, d/b/a The Buncher Company,131 NLRB1444, as clarified by the Board's Order of September 22, 1961SN.L.R.B. vJack GBuncher, d/b/a The Buncher Company,316 F 2d 928 (C A 3) The Court's decree isdated June 14, 1963"Thediscmmmateesand the datesonwhich theirdiscrimination occurred are as follows.343employees and those to be offered reinstatement, allavailable positions shall be distributed among themwithout discrimination against any employee becauseof concerted activities, in accordance with the systemof seniority or other nondiscriminatory practiceheretofore applied by the Respondent in the conductof his business. The Respondent shall place thoseemployees, if any, for whom no employment isavailable after such distribution on a preferential list,with priority in accordance with such system ofseniorityorothernondiscriminatorypracticeheretofore applied by the Respondent in the conductofhisbusiness,andthereafterofferthemreinstatement as such employment becomes availableand before other persons are hired for such work.In considering the issue of backpay, the Board notes:As some of the employees discriminated against onJanuary 15 through March 4, 1960, might have beenlaid off in a subsequent reduction in force, evenabsentunfairlaborpractices,suchpossibletermination of employment shall be taken intoconsideration in computing the backpay due theseemployees under the terms of this Order.Ina per curiamopinion filed on May 20, 1963, the UnitedStates Court of Appeals for the Third Circuit enforced infulltheBoard'sOrder, including the provision forbackpay.3II.THE PLEADINGSThe present proceeding was instituted on August 31,1964, when the Regional Director for Region 6 issued hisbackpay specification, as amended at the hearing.Because of the various pretrial motions which were made,and my rulings thereon, it might help to illuminate theissuesas they were ultimately refined by setting forth thepertinent allegations in the backpay specification. Inparagraph 1 thereof, the Regional Director set forth theallegedbackpayperiodsforthediscriminatees.4Paragraph 2 alleged in substance that, absent unfair laborpractices, the first reduction in force at Respondent's NineMile Run facility (where the discriminatees had beenemployed) would have occurred and did occur on May 12,1960. Paragraph 3 averred that the discriminatees wereentitled to backpay in accordance with the weekly averagehours worked by employees at that facility until May 12,1960. In paragraph 4, the Regional Director set forth hisbases fQr determining each discriminatee's entitlement tobackpay after May 12, 1960, by allocating work at the NineMile Run facility if available, or if none was available, byallocatingwork at Respondent's other installations atLeetsdale and the Yard,amongthe discriminatees and theother employees "in accordance with their seniority,"which, in paragraph 5, is basedon anemployee's mostrecent hiring date with Respondent. Paragraph 6 of thespecification alleged that each discriminatee was entitledtobackpay at each of the respective installationscomputed on the basis of the weekly average hours workedJohn A.Cmdrick, 1-16-60Ronald Loughner,1-20-60James H. Roth,1-16-60Samuel Rutherford, 1-30-60Milton Ashford,1-16-60Archie Jackson,2-13-60Henry Ivy,1-16-60JohnWest, 2-13-60Joseph Wytiaz,1-16-60William Greene,2-20-60George Collier,1-19-60JamesCmdnck,3-5-60Robert Vinsick,1-20-60 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDby employees at these installations after May 12, 1960, andparagraph 7 set forth in appendixes to the specification theweekly average hours throughout the pertinent backpayperiod.Paragraphs 8 and 9 alleged that general wageincreases and a bonus were given to employees inDecember of each year in the backpay period which weredue and owing to the discriminatees. The remainingparagraphs of the specification described the mechanicsfor the computation of net backpay due thediscriminateesand specifically treatedwith the alleged backpayentitlement of each.Followingissuanceof the backpay specification, theRespondent filed its answer on October 14, 1964. For themost part, the answer sought torelitigateissuesconcerning the economic justification for the severance ofthe discriminatees which had already been determined inthe prior unfair labor practice proceeding. However, inanswer to paragraph 4 of the backpay specification,Respondent denied that seniority, as therein alleged,would have been the criterion for selecting employees forretentionorrecallandassertedthatother,nondiscriminatoryreasons,would have disentitled thediscriminatees to employment by Respondent on and afterMay 12, 1960. On October 19, 1964, the General Counselfiled a motion to strike portions of Respondent's answerand motion for judgment on the pleadings, which motionswere referred to me for ruling. By order dated October 23,1964, I denied the General Counsel's motion to strikeparagraph 7 of the answer inasmuch as it placedin issuethe number of employees on Respondent's weekly payrollduringthepertinentbackpay period and hencecontrovertedtheGeneralCounsel'sbackpaycomputations.5 Concurrently, I issued an order uponRespondent to show cause why the motion to strike shouldnot be grantedas tosuch other paragraphs in its answerwherein it denied that it ever maintained or utilized asystem of seniority pursuant to which employees wereselected for retention or layoff, and which averred that thediscriminatees were not retained in Respondent's employafterMay 12, 1960, because they failed to satisfyRespondent's criteria for retention of employment whichwere unrelated to seniority. In that order, I directed theRespondent to set forthin itsresponse the precise criteriautilized by Respondent to determine whether to lay off,retain, or rehire employees, and, further, to set forth thenamesof the employees retained on and after May 12,1960, or subsequently employed or recalled on and after5Paragraph 7 of Respondent's answer was directed toward theparalleladvocativeparagraph in the General Counsel'sspecification. The answer controverted, in certainrespects, thenumber of employees who were employed during the variousweeks of the backpay period and thus put inissue theaverageweekly hours worked by Respondent's employeesduring thatperiod, as set forth in Appendixes A and B of the backpayspecificationAt the hearing,and againin its brief, theRespondent conceded the accuracy of the computationsset out inthose Appendixes and this matter was removedas an issue in thecase6 SeeN.L.R.B v Biscayne Television Corporation,337 F.2d267, 268 (C.A. 5)'Section 102.54(b) prescribes the contents of an answer to abackpay specification and provides,in pertinentpart "As to allmatters within the knowledge of the respondent, including but notlimited to the various factors enteringintothe computation ofgross backpay, a general dental shall not suffice As to suchmatters, if the respondent disputes either the accuracy of thethat date, in preference to the discriminatees, togetherwith their job classifications and/or work assignments; themanner and degree in which said employees satisfied thecriteria utilized by Respondent; and, the manner anddegree in which the discriminatees failed to satisfy thosecriteria as contrasted with each and every employee whowas retained, employed, or recalled since May 12, 1960, inpreference to the named discriminatees. I further grantedthe General Counsel's motion to strike all averments inRespondent'sanswer,exceptthosewhichwerespecifically saved in my order, on the ground that thoseaverments sought to relitigate matters laid to rest in theunfair labor practice proceeding6 and/or failed to satisfythe requirements of specificity set forth in Section102.54(b) of the Board's Rules and Regulations.' Finally, Idenied the General Counsel's motion for judgment on thepleadings.On November 30, 1964, the Respondent filed itsresponse to the order to show cause in which it set forththe criteria which it asserted were utilized in selectingemployees for layoff, retention, or recall, on and afterMay 12, 1960, together with a chart purporting to show themanner in which each employee, including thediscriminatees,didordid not satisfy Respondent'scriteria. Thereafter, the General Counsel moved to strikethe response on various grounds, which motion I denied.III.THE ISSUESOn the basis of the pleadings, as well as my rulings onthe various motions filed, the issues which remainedoutstanding as the hearing got under way related to(1)whether it was legally permissible for the GeneralCounsel to utilize seniority alone to support his contentionthatthediscriminateeswouldhaveworked forRespondent after May 12, 1960, in preference to otheremployees, and were entitled to backpay in theamountsand for the periods outlined in his specification, and, if so,(2) whether the Respondent had used nondiscriminatorycriteria, other than seniority,in selectingemployees forlayoff, recall, or employment after that date which, whenapplied to the discriminatees, disqualified them foremployment and hence disentitled them to backpay forany period following May 12. However, at the hearing,Respondent moved to amend its answer to aver that all ofthe discriminatees would have been laid off for economicreasons onMarch 10, 1960, rather than May 12, 1960.8figures in the specification or the premises on which they arebased, he shall specifically state the basis for his disagreement,setting forth in detail his position as to the applicable premisesand furnishing the appropriate supporting figures."'Respondent also urged, by motion at the hearing to amend itsanswer, that it did not grant general wage increases to allemployees in December of each year of the backpay period andhence all of the discrimmatees would not have been entitled tosuch increases for the various reasons which it advanced. Prior tothe hearing, I granted the General Counsel's motion to strikeRespondent's answer in which the discriminatees entitlement tothese increases was denied, on the ground that the answer failedto satisfy the requirements of specificity outlined in Section102.54(b) of the Board's Rules and Regulations I adhere to myprevious ruling and deny Respondent's motion to amend In anyevent, I have hereinafter found that Respondent's backpayliability to the discriminatees terminated on May 12, 1960, prior tothe date on which the first wage increase (December 1960) wasgranted. This issue, placed in this posture, is accordingly mooted THE BUNCHERCOMPANYThis latter issue was again pressed in Respondent's briefand will be disposed on hereinafter.9At the hearing, the Respondent moved to dismiss thebackpay specification on the ground that, as a pleading, itwas legally defective because the backpay periods and thecomputations contained therein rested solely on thepremise that Respondent utilized seniority in determiningwho should be retained, laid off, or rehired, after May 12,1960. In support of this assertion, the Respondent pointedout that the Trial Examiner in the original unfair laborpractice proceeding had found as a fact, and the Boardand the United States Court of Appeals for the ThirdCircuit affirmed the finding, that the Respondent did notuse seniority either solely or primarily in enlarging orcurtailing its work force in the course of its businessoperations. In essence, the Respondent argued that it wasimproper for the General Counsel to select seniority as theformula for computing backpay because this criterion wasneither reasonable nor appropriate in light of theantecedent finding of fact that seniority was not utilized byRespondent to effect a reduction in staff. In opposition tothemotion to dismiss, the General Counsel contendedthat, despite the foregoing findings of fact concerning theabsence of an established seniority system, seniority wasnevertheless a reasonable and objective criterion uponwhich to predicate the backpay claims. Because of theapparent novelty of the question posed, I reserved rulingon the motion and put the Respondent to its proof as to thecriteriawhichitemployedinseparatingthediscriminatees.After long and thoughtful study of thisissue, I am persuaded that the backpay specificationshould be dismissed insofar as it utilizes seniority tosupport the backpay periods and computations afterMay 12, 1960.Iam not unmindful,as the United States Court ofAppeals for the Eighth Circuit observed inN.L.R.B. v.Brown & Root, Inc.,10that "In solving the problems whicharise in backpay cases the Board is vested with a widediscretionin devisingprocedures and methods which willeffectuate the purposes of the Act." I am also aware thatthis Court noted that "in many cases it is difficult for theBoard to determine precisely the amount of backpaywhich should be awarded to an employee. In suchcircumstances the Board may use as close approximationsas possible, and may adopt formulas reasonably designedtoproduce such approximations."11However, thattribunal expressed the caution that the method of backpaycomputationswhich the Board selects must not be"arbitraryorunreasonable in the circumstancesinvolved,"12and that the computations must be made"upon any range of facts, circumstances or reasonableinferences,whichaffordarationalbasisforaconclusion." 130TheRespondent takes no issue with, and concedes theaccuracy of, the following matters as they appear in the backpayspecification(a) The calculation of average hours, i.e , the use ofaverage hours and the use of numbers of employees to determineaveragehours worked during the backpay period, (b) the paymentof bonuses and the entitlement of the discnminatees to suchbonuses if any backpay is deemed due at all to them; and,(c) discnmmatees'interim earnings and the diligence of theirsearch for employment during the backpay period10 311 F.2d 447, 452 (C A 8) And seePhelps Dodge Corp vN.L.R.B,313 U.S. 177, 199" N.L.R.B. v Brown & Root, Inc, supra,p. 452N.L.R.B v Ozark Hardware Company,282 F.2d 1, 7 (C.A 8)13N L R.B. v Kartarik, Inc.,227 F.2d 190, 193 (C A 8)345In view of the Board's decision and the Court'senforcementdecree,bothofwhich adopted TrialExaminer Bott's finding that Respondent did not maintainan established seniority system for reducing its workcomplement,14 it seems to me that this finding became thelaw of the case on remand which I, as well as the GeneralCounsel, must accept as datum. If I am correct in thisjudgment, I fail to perceive how the General Counsel canurge that his selection of seniority as the predicate for hisbackpay specificationwas a reasonable one whichafforded "a rational basis for a conclusion" inasmuch asthat matter had already been decided adversely to him inthe prior Board and Court proceedings.15 It would seemonly fair and just that, if Respondents in backpayproceedings may not relitigate issues which have been laidat rest in unfair labor practice proceedings,16 neither maythe General Counsel.17Moreover, I am not persuaded either by the caseprecedent or the other circumstances advanced by theGeneral Counsel that a contrary conclusion is dictated. Irecognize that both the Board and the Courts inOzarkHardwareandKartarikhave approved the use of seniorityas a reasonable basis for the computation of backpaywhere there was no demonstrated, established system ofseniority at an employer's plant, because "on the basis ofnormal industrial practice generally," the employer mightin reasonable probability have made layoffs in relation toan employee's length of service. But where it has beendetermined that utilization of seniority wasnotthe"normal"business practice, as in the instant case, I amhard pressed to understand how this determination fitsinto those decisional molds. Nor do I deem it significantthat the Board,in itsremedy, referred to seniority when itdirectedthatjobsbeallocatedatRespondent'sinstallations "in accordance with the system of seniority orother nondiscriminatory practice heretofore applied byRespondent in the conduct of his business." Although theGeneralCounselarguesthattheBoard therebyacknowledged that Respondent utilized seniority indealing with its employees' employment relationship, I amnot convinced that the Board intentionally indulged in theinconsistency of finding in the substantive aspect of thecase that seniority was not used in effecting reductions inforce,while finding in its remedial section just theopposite.In viewof theforegoing findings,I deem it unnecessaryto consider whether the Respondent's asserted reasons forits failure to retain,transfer,or recall the discriminateeson and after May 12, 1960, possess or lack validity. In theposture of this case, nothing would be gained by suchconsideration unless I were to decide that, even though theGeneral Counsel has chosen an unreasonable or arbitrarybasis to support his backpay computations, or no basis at14 In his brief, the General Counsel seemingly concedes that theBoard, in its original decision, found that Respondent did not havesuch a seniority system15CfPeerless Distributing Company,149 NLRB 1062.11 SeeN L.R.B. v Biscayne Television Corporation,337 F.2d267,268(C A.5)1'The General Counsel introduced into evidence, G C Exh 3 inan attempt to demonstrate that, during a reduction in force in1957, Respondent "basically" utilized seniority in effecting thereduction at the Nine Mile Run location This attempt provedabortive The exhibit shows that 34 employees were employed onthe date of the layoff, and 16 or them were separated Nine ofthese employees, including a discnmmatee, were laid off out ofcontext with their seniority. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDall, the Respondent must nevertheless come forward andmeet a phantom.If this is the state of Board law in thisarea, as the General Counsel seemingly suggests,I believeit should be set forth with a greater degree of clarity thannow exists.Accordingly,Ishall recommend that thebackpay specification be dismissed insofar as it reliesexclusively upon seniority to support the backpay periodsand computations on and after May 12, 1960.I turn next to Respondent's assertion that the cutoffdate for backpay should be March 10, 1960, rather thanMay 12 of that year. Paragraph 2 of the specificationalleged that,on the latter date,the first economicreduction in force following the discriminatory severanceof the 13 employees would have, and did, occur.Respondent's answer to this allegation was as follows:2.The averment of Paragraph Two of thespecification isadmitted;by way of further Answer, itisaverred that the employer's reduction in forcesubsequent toMarch 4, 1960, other than priorreductionsasallegedincertainprecedingparagraphs, was in direct response to the cut-back inorders from the [Jones & Laughlin] Steel Companyas referred to at Paragraph 1(d) above. [Emphasissupplied.]Paragraph 1(d) of the answer avers that this curtailment ofordersfirst occurred on May 12, 1960. The "certainpreceding paragraphs"referred to in the answer sought tojustify the denial of backpay on the ground that economicconsiderations would have warranted the layoff of thediscriminatees on the dates of their discrimination. Withrespect to those "certain preceding paragraphs," namely,paragraphs 1(a) and (b), I granted the General Counsel'smotion to strike those averments on the ground thatRespondent was thereby attempting to relitigate issueswhich had already been adjudicated in the unfair laborpracticeproceeding.18As thus shorn,Respondent'sanswer to Paragraph 2 of the specification contained anadmission that the first reduction in staff at the Nine MileRun installation occurred on May 12, 1960.At the hearing, the Respondent moved to amend orclarify its answer to assert that the discriminatees wouldhave been laid off due to lack of work on March 10, 1960,although itagainadmitted that the first reduction in forcewould have taken place on May 12, 1960. In support of thismotion,Respondent contended that the original paragraph1(b) of its answer properly put this assertion in issue. Thatparagraph recites111 alsostruck Paragraph 1(c) of Respondent's answer whichaverred that backpay should be abated on and after March 18,1960, because Respondent "accepted the offer of settlement" of(b)That not later than March 4,1960,the date JohnCindrick,last of the discriminatees,was laid off, andprior thereto but subsequent to January 15, 1960, theemployer had economic, reason and justification forreducing the work force at the Nine Mile Run facilityas further evidenced by the finding of the TrialExaminer and as adopted by the Board,referred toabove at paragraph 1(a) of the Answer; March 4,1960,or prior thereto but subsequent to January 15, 1960,should thus be determined as the cutoff date of theemployer's back pay liability;in the alternative.It takes no more than a casual reading of this paragraph toconvince even the kindest antagonist of semantics thatthis defensive pleading does nothing more than reecho arefrain which has already been found by the Board to bestatutorily discordant. I denied Respondent'smotion forthe reasons set forth in my ruling on the General Counsel'soriginalmotion to strike this portion of Respondent'sanswer.I perceive no reason for departing from that rulingnow. Accordingly,Ifind that the 13 discriminatees areentitled to backpay from the dates of theirdiscriminationto may 12, 1960.CONCLUSIONSIhave heretofore found that the discriminatees areentitled to backpay from the dates of their discriminationtoMay 12, 1960.I approve and adopt the computationscontained in the specification relating to the first quarterof 1960,and ending on March 31 of that year,with respectto each discriminatee.Because I have alteredthe backpaycutoff date, I shall correct the computations for the secondquarterof 1960 to reflect the correctamountswhich I findto be due to the individual discriminatees until May 12,1960. In doing so, I have utilized the "Adjusted AverageHours" contained in Appendix A of the backpayspecification,theaccuracyofwhichRespondentconcedes, for the pay weeks of April 7, 1960, throughMay 12, 1960. Thus calculated, each discriminatee wouldhave worked 389.8 hours during the second quarter of1960,and would have received wages at the rate listed inthe specification.Net interim earnings for the secondcalendar quarter,where applicable,have been adjusted at6/13ths, or 46 percent,of the earnings for that quarter toaccommodate the May 12, 1960, cutoff date.The correctedgross and net backpay for the pertinent calendar quartersfor each discriminatee is as follows:the backpay proceeding"advanced" by the Regional Director forRegion 6 on that date The Respondent did not challenge thisruling either at the hearing or in its brief herein. THE BUNCHER COMPANY347CalenderQuarterHours & Rateof PayGrossBackpayNet InterimEarningsNetBackpayJames Cindrick1960-1(Beginning 3/5)259.6 @ $2.10$545.16None$545.161960-2(Ending 5/12)389.8 @ $2.10818.58None818.58$1,363.74John A. Cindrick1960-1(Beginning 1/16)691.7 @ $2.15$1,487.15None$1,487.151960-2(Ending 5/12)389.8 @ $2.15830.07$156.76'9681.31$2,168.46William Greene1960-1(Beginning 2/20)393.0 @ $2.25$884.25None$884L251960-220(Ending 5/12)389.8 @ $2.25877.05$225.88651.17$1,535.42George Collier1960-1(Beginning 1/19)682.7 @ $1.65$1,126.45None$1,126.451960-2(Ending 5/12)389.8 @ $1.65643.17None643.17$1,769.62Henry Ivy1960-1(Beginning 1/16)427.7 @ $1.85$791.24None$791 241960-221(Ending 5/12)389.8 @ $1.85721.13$36.80684.33$1,475.57Ronald Lou finer1960-1(Beginning 1/20)673.7 @ $1.75$1,178.97None$1,178.971960-222(Ending 5/12)389.8 @ $1.75582.15$65.03517.12$1,696.09SammieRutherford1960-1(Beginning 1/30)581.5 @ $1.60$930.40None$930.401960-223(Ending 5/12)389.8 @ $1.60623.68$245.19378.49$1,308.89 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDCalenderQuarterHours & Rateof PayGrossBackpayNet InterimEarninsNetBackgpayRobert Vinsick1960-1(Beginning1/20)679.0 @$1.75$1,188.25$159.00$1,029.251960-2(Ending 5/12)389.8 @$1.75582.62573.62248.53$1,037.78Joseph Wytiaz1960-1(Beginning1/16)691.7 @$1.75$1,210.47None$1,210.471960-2(Ending 5/12)389.8 @$1.75582.15None582.15$1,792.62John West1960-1(Beginning2/13)456.4 @$1.60$730.24None$730.241960-2(Ending 5/12)389.8 @$1.60623.68None623.68$1,353.92Archie Jackson160-1eginning2/13)456.4 @$1.50$684.60None$684.601960-2(Ending 5/12)389.8 @$1.50584.70None584.70$1,269.30James Roth1960-1(Beginning1/16)691.7 @$1.40$968.38$53.00$905.381960-2(Ending 5/12)389.8 @$1.40545.7264.34481.38$1,386.76Milton Ashford1960-1(Beginning1/16)691.7 @$1.40$968.38$116.00$852.381960-2(Ending 5/12)389.8 @$1.40545.7236.80508.92$1,361.3014 John A Cmdrick's net interim earnings as originally set forthin the specification were$337 85 By the General Counsel'samendment at the hearing, this figure was escalatedto $340 79The adjusted intenm earnings represent 6/13ths, or 46 percent, ofthe latter figure20William Greene's net interim earnings as originally set forthin the specification were$488.10.By amendment at the hearing,this figure was changed by the General Counsel to$491 04 Theadjusted intenm earnings represent 6/13ths or 46 percent of thelatter figure.21As adjusted at the rate of 6/13ths or 46 percent of the originalsum of $8022As adjusted at the rate of 6/13ths or 46 percent of the originalsum of $1413629As adjusted at the rate of 6/13ths or 46 percent of the originalsum of $533.03.24As adjusted at the rate of 6/13ths or 46 percent of the originalsum of $1,247 THE BUNCHERCOMPANY349Summarizing the calculations hereinabove made, Iconclude and find that Respondent's obligation to makewhole the discriminatees shall be satisfied by paymentto them of the respective sums set forth below, togetherwith interest thereon at the rate of 6 percent per annum,commencing with the last day of each calendar quarter,measured from the date of this Supplemental Decision.25JamesCindrick$1,363.74John A. Cindrick$2,168.46William Greene$1,535.42George Collier$1,769.62Henry Ivy$1,475.57Ronald Loughner$1,696.09SammieRutherford$1,308.89Robert Vinsick$1,037.78Joseph Wytiaz$1,792.62John West$1,353.92Archie Jackson$1,269.30James Roth$1,386.76Milton Ashford$1,361.30Irecommend that the Board adopt the foregoingFindings and Conclusions.15 Byletter dated April 1, 1965, the General Counsel requestedthat I impose interest on Respondent's net backpay obligation inaccordance with the formula set forth in IsisPlumbing & HeatingCompany,138 NLRB 716, despite the fact that the Board'soriginal order did not provide for the allowance of interest. Insupport of this request,the General Counsel relies upon theBoard's decision inLocal 138,InternationalUnion of OperatingEngineers,AFL-CIO (NassauandSuffolkContractors'Association,Inc),151 NLRB972 TheRespondent opposes thisrequest InLocal 138,the Board announced that,henceforth,interest would be added to net backpay in backpay proceedingseven though no provision for its allowance was made in theoriginal unfair labor practice proceeding That decision is bindingupon me and I hereby grant the General Counsel's request.TRIAL EXAMINER'S SECOND SUPPLEMENTALDECISIONSTATEMENT OF THE CASEMAX ROSENBERG, Trial Examiner: On August 6, 1965, Iissued a Supplemental Decision in the above-styledproceeding inwhich I found that the nameddiscriminateeswere entitled to specific amounts ofbackpay from the dates of their discrimination to May 12,1960, with interest thereon at the rate of 6 percent perannum. I also found that the first economically motivatedreduction in force following the discrimination occurred atRespondent'sinstallationsonMay 12,1960. In hisbackpay specification, as amended at the hearing,' theGeneral Counsel alleged that most of the discriminateeswere entitled to further amounts of backpay for varyingperiods followingMay 12, 1960, because, through theutilization of the standard of seniority, as therein defined,they would have continued in Respondent's employ duringsaidperiods in preference to other employees whopossessed less seniority than the discriminatees.2At the hearing,the Respondent moved to dismiss thebackpay specification on the ground that it was legallydefectiveinasmuch as the backpay periods andcomputations contained therein rested solely on thepremise that Respondent would have utilized seniority ineffecting the reduction in force on May 12, 1960. Insupport of this motion, the Respondent asserted that, inthe original unfair labor practice proceeding,the Boardand the United States Court of Appeals for the ThirdCircuit affirmed the Trial Examiner's findingsof fact thatthe Respondent did not solely utilize seniorityin enlargingor curtailing its work force in the course of its businessoperations.Because of the apparentnovelty of thequestion posed,I reserved ruling on the motion and putRespondent to its proof as to the criteria which itemployed in determining whether employees were to belaid off, retained, or recalled, and the manner and degreein which the discriminatees failed to satisfy those criteriaas contrasted with each and every employee who wasretained, employed, or recalled since May 12, 1960, inpreference to the discriminatees.However, in theSupplementalDecision,Idismissed the backpayspecification insofar as it alleged that the discriminateeswere entitled to backpay on and after May 12, 1960,because, in my view, it was unreasonable and arbitrary fortheGeneral Counsel to rely on seniority as the solepredicate for his computations in light of the previousfindings of fact by the Trial Examiner, the Board, and theCourt,that Respondent did not utilize that standard in theoperation of its business facilities.Because of thedismissal of this aspect of the specification on this ground,Ideemed it unnecessary to consider whether thediscriminatees would have lost their jobs in the reductionin force of May 12, 1960, or failed to regain them becausetheywould not have satisfied the nondiscriminatorycriteria which Respondent advanced.By order dated January 13, 1966, the Board remandedthisproceeding to the Trial Examiner. In doing so,itcan be concluded that "an absence of the use ofseniority by the Respondent does not render the GeneralCounsel'sutilizationof seniority in this proceedingarbitrary or unreasonable. . ." and directed that I prepareand issue a Second Supplemental Decision setting forth"the findings,conclusions,and recommendations withregard to backpay, if any, to which the discriminatees areentitled for the period or periods subsequent to May 12,1960." As I construe the order of remand, the Board hasdetermined that the General Counsel's reliance uponsenioritytosupporthisbackpayperiodsandcomputations, as defined in the backpay specification, waslegally appropriate,and that the specification made out aprima faciecase of Respondent's monetary indebtednessto the discriminatees in the amounts set forth therein.Accordingly, in view of my prior rulings upon the GeneralCounsel'smotion to strike portions of Respondent'sanswer to backpay specification and motion for judgmenton the pleadings; on the basis of the initial SupplementalDecision herein;and, in lightof theBoard's remand asthus construed,the only issue before me in this litigation iswhether the Respondent has sustained its burden ofshowing by preponderant proof that all the discriminateeswould necessarily have been laid off in the economicreduction in force on May 12, 1960, and would not havebeen reemployed thereafter, for reasons wholly unrelatedto their union activities, because they failed to satisfyRespondent's asserted qualifications for the retention orrecapture of employment.iThe amendment,which is G C Exh2, operatesto reduce theRespondent's backpay liability in certain respectsiThe specification does not claimbackpay fordisenmmateeMilton Ashford after May12, 1960,because,based upon hisseniority,the General Counsel conceded that there was no workavailable for him at any of Respondent's facilities thereafter 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record made in this proceeding and myobservation of the witnesses, including their demeanorwhileon the stand, I hereby make the followingsupplementalfindings,conclusions,andrecommendations.I.SUPPLEMENTAL FINDINGS AND CONCLUSIONSA. Respondent's Business OperationsRespondent is engaged in the business of scrapbreaking, scrap reclamation, and the construction andleasing of industrial buildings in and around Pittsburgh,Pennsylvania. In addition, Respondent also engages in thebusinessof demolition and salvage of buildings, bridges,and industrialplants;operates and maintains a river portatwhich it receives and ships various materials; and,operates facilities for the storage and transfer of variouscommodities. During the times material to this proceeding,Respondent conducted its operations principally at threelocations.3 The oldest facility is situated at Shore Avenue,North Side, Pittsburgh, and is commonly referred to as the"Yard." The principal activity at the Yard involves thereceipt,storage,processing, and shipment of ferrous andnonferrousscrap materialsobtained from the salvage anddemolition of structures, and the fabrication of metalmemberswhich are utilized in the erection of buildings.The Yard also houses the principal offices of Respondent,and serves as the headquarters for the so-called "outside"operationswhich include the demolition and salvage ofstructures.Located at the Yard are such pieces ofequipmentas a large gantry crane, car moving winches, ascrap cutting shear,magnets,drop balls, handtools, a leadmeltingoven, a small lead pigging machine, and twoheavy-duty trucks equipped with power winches whichtransport heavy steel members and other heavy equipmentto various project sites.Another facility is maintained by Respondent at NineMile Run in Pittsburgh, Pennsylvania, which is normallyreferred to as "Nine Mile." Thisinstallationis basically aslag processingoperation and consists of two plantslocated ona slagdump owned by the Duquesne SlagCompany." The function of these plants is to reclaim andseparate iron from a waste material knownas "slag,"which is obtained from the Duquesne dump and a nearbyJones and Laughlin mill. To extract the ferrousmaterialfrom theraw material,the slag is dug from the dump3 In 1963,the Respondentundertook the construction of afourth facility at Glenwood, Pennsylvania, which consisted of acoal dock'On May 12, 1960, one of these plants was closed down5The dates of discrimination for the variousdiscriminatees areas followsJohn A Cmdrick, 1-16-60James H. Roth, 1-16-60Milton Ashford, 1-16-60Henry Ivy, 1-16-60Joseph Wytiaz, 1-16-60George Collier, 1-19-60Robert Vinsick, 1-20-60Ronald Loughner, 1-20-60Samuel Rutherford, 1-30-60Archie Jackson, 2-13-60John West, 2-13-60William Greene, 2-20-60James Cmdrick, 3-5-606On January 12, 1962, discnmmatees Greene, James Cindrick,John A Cindrick, Collier, West, Jackson, Roth, and Ashforddeclined Respondent's offer ofreinstatementto jobs at Leetsdalethrough the use of power shovels or high lifts and loadedonto trucks which are owned and operated by anindependent contractor. The trucks transport the slag tothe plants where it is deposited into two chutes or hoppersfor processing. Once in theplants,the slag is placed onconveyor belts and, through the employment of shakers,magneticseparators, and a kiln, the "fines" or reclaimedferrous metal is extracted and loaded into railroad cars bythe hi-lifts, while the residue or "spoil" is diverted by aconveyor to a spoil gate whereit isplaced into trucks andtransported away for disposal. To maintain the plants andthe heavy equipment located at Nine Mile, Respondentoperates a repair shop which containsmachinetools andwelding devices; operates a lubrication truck and a mobilewelding unit; and utilizes a "water wagon" to sprinkle thedust in thearea.In 1961 Respondent began operating a"fines" plant.The third facility which Respondentmaintains islocated at Leetsdale, Pennsylvania. Leetsdale is anindustrial complex consisting of buildings, warehouses,and plants which Respondent constructsand leases toindustrial tenants.Employees of the Respondent aredesignated to perform the carpentry work, installfoundations, and do the brick, concrete, and block work,aswell as the sheet roofing work. Other phases ofconstructionareaccomplishedbysubcontractors.Respondent also constructed and operates a large riverdock equipped with gantry cranes and other hoistingequipmentwhere industrialmachineryandothermaterials of various dimensions are loaded or unloadedfrom river barges. In addition, Leetsdalecontains astructural steel warehouse, a steel fabricating shop, and ascrap yard and storage yard.In its operations,Leetsdaleuses such equipment as four gantry cranes, crawler typecranes, dragline cranes, steel erection cranes, overheadcranes,hi-lifts, forklift trucks, road rollers, graders, and avariety of tools.B. TheContentionsIhave heretofore found in the initial SupplementalDecision that all the discriminatees were entitled tobackpay in the specified amounts there set forth from thedates of their discrimination until May 12, 1960, the dateon which an economic reduction in force occurred atRespondent'sinstallations.5TheGeneralCounselcontends that most of the discriminatees are entitled tobackpay for various periods after May 12,1960 .6 Thus, theThe backpay period for these individuals concededly terminateson that date Discriminatee Vinsick accepted Respondent's offeron that date but quit his employment on September 1, 1962, whichconstituteshisbackpay terminal dateDiscrimmatees Ivy,Rutherford, Loughner, and Wytiaz also accepted Respondent'sreinstatement offer at Leetsdale where they manually broke slabsof manganese ore into smaller pieces with the use of a sledgehammer. The General Counsel asserts that their backpaycontinuesto run from January 12, 1962, because substantiallyequivalent employment and hours of work, which existed at thetime of their discrimination, were available for them at Nine Mileafter that date and no offer of reinstatement at said location hasbeen made to them However, the wages received by theseindividuals at Leetsdale have been treated as interim earnings inthe backpay computationsThe specification, as noted hereinabove, does not claimbackpay for Ashford for any period following May 12, 1960Accordingly, while the backpay period for this discriminateetechnically runs to January 12, 1962, the date of Respondent'sreinstatement offer,Ashford's entitlement to backpay fromMay 12, 1960, will be dropped from considerationin thisDecision THE BUNCHER COMPANY351backpay specification alleges that, when sufficient workwas not available at Nine Mile (where the discriminateesnormallyworked) afterMay 12, 1960, for all thediscriminateesand all other employees who wereemployed at Nine Mile at thetimeof the discrimination,each discriminatee's entitlement to backpay after thatdate should be determined by allocating the available jobsatNineMile among the discriminatees and otheremployees in accordance with their seniority as thereindefined. If sufficientwork was not available to adiscriminatee after such allocation, then his entitlementshould be assessed by allocating all available jobs at NineMile, Leetsdale, and the Yard, among the discriminateesand other employees at all locations in accordance withtheir seniority. Based upon the utilization of this senioritystandard, which the Board approvedin itsremand, theGeneralCounsel urges that jobs were available fordiscriminatees Greene, James Cindrick, John A. Cindrick,Collier, and Ivy at Nine Mile throughout their backpayperiods; that jobs were available on and after that date fordiscriminateesLoughner,Rutherford,Vinsick,andWytiaz either at Nine Mile, Leetsdale, or the Yardthroughout their backpay periods; and, that jobs wereavailable on and after that date for discriminatees West,Jackson, and Roth either at Leetsdale or the Yardthroughout their backpay periods.In response to my order to show cause datedOctober 23, 1964, and again at the hearing and in its brief,theRespondent challenged the General Counsel'sassertion that the discriminatees' seniority alone wouldhave entitled them to employment after May 12, 1960, inpreference to other individuals. In this connection,Respondent asserted that the following criteria wereutilized to determine whether to retain or reemployemployees: (1) ability to perform available work; (2) rate ofpay; (3) productivity; (4) application to work; (5) attitudetoward work and willingness to learn; (6) ability to learnnew skills; (7) limitation on availability; (8) experiencewith the Respondent; (9) experience with other employers;and (10) relative length of service with Respondent.Accordingly,Respondentcontendsthatallthediscriminatees would necessarily have been laid off onMay 12, 1960, and none would have been recalledthereafter, because they failed to meet these criteria to thesame degree as the employees who were retained,recalled, or were newly hired.C. Legal PreceptsBefore considering the evidence adduced in thisproceeding, I deem it important to set forth in brief the'SeeW C Nabors Co,134 NLRB 1078, 1085, enfd asmodified 323 F 2d 686 (C A 5), cert denied 376 U S 9118354 F 2d 170,175-176Ibid. at p 176358F2d94(CA 5)SeeW C Nabors Co, 134 NLRB 1078, 1088." SeeOzark Hardware Company,119 NLRB 1130, 1133, enfd282 F 2d 1 (C A. 1)13SeeUnderwood Machinery Company,95 NLRB 1386, 1392,enfd 179 F.2d 118 (C A 1)14As the Board observed inInterurban Gas Corporation,149NLRB 576, 578, "We consider it quite irrelevant whether Allen [areplacement] is more competent than either of Respondent'sformerservicemenIf[discmmnatee]Gillingham'sreinstatementmeans that Allen is a superfluous employee, this isa hazard that Respondent should have foreseen." And seeFloraand Argus Construction Company,149 NLRB 583, 585, where, inanswer to the employer's assertionthat the discrimmatees wouldnot have been retained, absent discrimination, because they werelegal principles which govern the nature and quantum ofproof which Respondent must here advance. It is nowestablisheddoctrinethatanemployerwho hasdiscriminatedagainstemployees in violation of Section8(a)(3)of the Act assumes the same position as aconventional tort-feasor.Damagesby his wrongful actshaving been established in prior unfair labor practiceproceedings, the burden of proof in diminution of suchdamages rests upon the wrongdoer.' This is particularlytrue insituationswhere theissueconcerns job availabilityat anemployer's plant for discriminatees during the periodfollowing their discrimination. InMastro Plastics Corp.,the United States Court of Appeals for the Second Circuitcharacterized this burden as "an affirmative defense inthe traditional sense of that term and a part of theemployer-respondent's case."8 As that tribunal explained,"To establish that an employer has reduced or adjustedhisbusinesstoanextent eliminating the job of adiscriminatee requires careful analysis of the books andrecords of the employer during the backpay period.... itis the employer who kept the records and who therefore isable to explain them and to interpret any ambiguities theymay contain."9 These observations were echoed by theUnited States Court of Appeals for the Fifth Circuit inN.L.R.B. v. Charley Toppino & Sons, Inc."To sustain an affirmative defense that discriminateeswould not have been retained in its employ because of aneconomic reduction in force following the date ofdiscrimination, an employer mustcomeforth with clearand convincing evidence to support its contentions."[M]ere self-serving and conclusionary statements" thatan employer would have laid off or refused to recallbackpay claimants for nondiscriminatory reasons cannotoperate to deprive them of their remedial rights." And, ifany uncertainty exists concerning the availability of workfor discriminatees, this flows from the employer's illegalactions and is to be resolvedagainst himrather than thevictims of those actions.12 Moreover, a discriminatee'srighttocontinuingemployment,uninterruptedbydiscrimination,encompasses"the right to compete on anondiscriminatory basis for continuing employment inidentical or substantially equivalent work, with those of hisfellow employees who had heldpositionsidentical to hisown at the time of his discharge."13 Hence, an employermay not defend the denial of continued employment todiscriminatees on the ground that their replacements orincumbent employees were more desirable or morecompetent workers. 14 Furthermore,it isno defense to abackpay claim that an employer's business operationswere carried on more successfully with a reduced workincapable of performing the jobs which had to be filled at theemployers' projects, the Board noted "The answer to thisargumentis simply that there is now no way to verify its truth oraccuracy The sevendiscriminateeswere hired and were paid tocarry out the dutiesassignedto them, and were terminated, notfor failure to perform satisfactorily, but for discriminatoryreasons.Respondentmade no attempt to test its assertedreason thatthe discnmmatees did not have the capability for working outsatisfactorily on the remaining work at the project It is true thatthe Act imposes no obligation on an employerto retain aninefficient employee or one who is incapable of carrying outassigned duties But where,as here, anemployer has unlawfullydischarged employees, foreclosing the opportunity its dischargedemployees would otherwise have had todemonstratetheir fitnessfor future tasks and thereby precluding a reliable determination oftheir future suitability, the employer is scarcelyin a position toassert that it would not have continuedto utilizesuch employeeson jobs within their classificationeven in theabsence ofdiscrimination " 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplement after his discrimination. 15With theseteachings in mind, I now turn to the evidence whichRespondent adduced in defense of this action.D. The EvidenceIn proof of its affirmative defense, Respondent prepareda chart purporting to show themanner inwhich eachemployee, including the discriminatees,but excludingwatchmen, guards, and office clericals, did or did notsatisfy Respondent's criteria for the retention of or recalltoemployment.16This chart,whichwas amplifiedprimarily through the testimony of Herbert Green,Respondent's generalmanager, as well as Jack G.Buncher,Respondent's sole proprietor,SuperintendentsMoses Pasquarelli,and Albert Kohan, contains the namesof employees who appeared on the payrollsbeginning onJanuary 14, 1960 (immediately preceding the firstinstanceof discrimination), untilNovember 30, 1964." Eachemployee is listed in order of his original hiring date.Adjacent to the name of each such employee appears aqualitative,numerical rating ranging from 1(superior) to 5(not acceptable) for any of the detailed 52 job titles whichthe employee had performed.'s Similar ratings arerecorded for the other criteria Respondent advanced, suchas ability to learn,attitude,application,production, etc.Finally, the chart lists the hourly wage rate paid to eachemployee, and contains a record of each employee'shistory of employment indicating layoffs and discharges.According to Green, the Respondent never maintained anywritten records over the years to memorialize the workabilities and attitudes of employees until the instant chartwas prepared specifically for this proceeding, and hencethe information and ratings contained therein are basedexclusively upon the personal observation and knowledgeofsupervisors,and,primarily,SupervisorGreen.Inasmuch as the Respondent neither produced nor hadavailable any written records to support the accuracy ofthe chart, and called no employee witnesses in support ofitsasserteddefenses,theprobityofRespondent'stestimony as well as the chart itself must be tested againstthe backdrop of consistency, subjectivity, and plausibility,keeping in mind that Respondent'sevaluation of itsemployeesrepresenteda judgment expressed inNovember 1964, covering a range of several years.19On January 14, 1960, immediately prior to the illegaldiscrimination,the Respondent had a complement of 34employees at Nine Mile, and an overall work force ofapproximately 73 at the three locations, namely, NineMile, Leetsdale, and the Yard. On May 12, 1960, the dateof the economic reduction in force, the number ofemployees at Nine Mile decreased to 22, while the numberat all three installations totaled 49. Between May 12,1960,and January 12, 1962 (the date on which Respondentoffered the discriminatees employment at Leetsdale),employment at Nine Mile averaged approximately 19individualsperweek.BetweenMay 12, 1960, andMarch 26, 1964,20 overall employment fluctuated between41 and 54.During this latter period,34 employees wereeither transferred to Nine Mile from other facilities, wererehired for work at Nine Mile, or were newly hiredemployees.On and after May 12, 1960,Respondenthad jobsavailable at Nine Mile for two hi-lift operators, a draglineoperator, two shovel operators, two to three welders, atruck expeditor, and a fines plant operator, in addition towork for general maintenance men, oilers,painters, trackworkers, and laborers. During thesameperiod, Leetsdaleand the Yard utilized hi-lifts, dozers, draglines, shovels,and a variety of cranes, and employed welders, mechanicand mechanics' helpers, truckdrivers,bargemen,laborers,painters and helpers on construction,shearmen, scrapburners, and scrap sorters. Despite the constriction ofRespondent's work force after the dates of discrimination,it is clear on this record that work existed at Nine Mile,Leetsdale, and the Yard after May 12, 1960, which thediscriminatees could have performed. Thus, HerbertGreen testified that William Greene and the Cindrickswere "excellent"dragline,dozer,hi-lift,and shoveloperators and that this equipment was operated at NineMileduringtheirbackpayperiods.Collierwasrepresentedby Greenas being capable of working as atruck expeditor as well as operating the shaker,kiln feedconveyor, and performing car loading and laboring work;Ivy and West were welders who also performed laborer'swork; Rutherford had been employed as a car loader,shaker operator,spoil gate operator,scrap burner, andshearman,and had also operated a hi-lift and dozer;Loughner, in addition to having worked as a laborer,general maintenance man, and mechanic's helper, alsooperated the hi-lift and the dozer; Vinsick, who was anequipment operator,was also utilized as a laborer,oiler,and maintenance man; Wytiaz had been a truck expeditor,oiler,spraypainter,mechanic'shelper,generalmaintenance man, and laborer,and additionally operatedthe hi-lift and dozer; and, Archie Jackson and Roth hadperformed work as laborers. Moreover,it is undisputedthat,over the years, Respondent freely transferredemployeesbetween its three facilities,includingdiscriminatees Ivy, Rutherford, Wytiaz, and West,21 intovarious jobs.Intheirtestimony,HerbertGreen,Buncher,Pasquarelli, and Cohen essayed to evaluate negatively thejob capabilities and attitudes of the discriminatees incontrast to the employees who were retained on May 12,1960, or recalled or hired thereafter, through utilization ofthechart.Thistestimonywas so fraught withinconsistencies,internal contradictions, exaggerations,and implausibilities that I am convinced the chartedinformation was contrived for the purpose of denyingbackpay to the claimants on and after the above date.Thus, one of Respondent's asserted criteria for the15SeeN.L R.B. v Biscayne Television Corporation,337 F 2d267, 268 (C A 5)'sSee G C Exh 1(y)17The chart was prepared by Respondent in November 1964, inresponse to my order to show cause why the answer to backpayspecification should not be dismissed,and was filed with me onNovember 30, 1964.18These ratings run as follows(1) superior, (2) above average,(3) average, (4) acceptable,and (5)not acceptable14 Seee g ,InternationalTrailer Company, Inc ,150 NLRB1205,1210:"Subjectivetestimonybymanagementrepresentatives in 1963 concerning the ability and skill ofemployees discharged in 1960 for union activity is not veryreliable though it may be that the witnesses believe that they areexpressing their honest opinions.In addition, the employerhas an interest in reducinghis liabilityasmuch as possibleMoreover,the claimants had aroused management's antagonismsufficiently to cause it to discharge them and such hostility doesnot necessarily disappear with the passage of time "20Respondent's payroll and related records were not availablefor periods after this date.See G C Exh.10 THE BUNCHERCOMPANY353retention of employment during an economic reduction inforce was the wage rate paid to employees.As explainedby Green,if a choice were to be made between employeesof equal ability,the employee receiving the lower rate ofpay would be preferred over the one receiving the higher.Prior to the reduction in employment on May 12,1960, theRespondent experienced only one other such employmentcurtailment which occurred on November 15, 1957, andwhich also was occasioned by a desire to reduce costs, sothat this is the only episode by which to measureRespondent'sassertion in this connection.DespiteRespondent's contention that relative wage rates were oneof the criteria utilized in determining which employeeswere to be retained in an economic reduction in force,Green conceded,and the record shows, that during the1957 layoffs,Respondent retained discriminatees WilliamGreene,James and John Cindrick,George Collier, andHenry Ivy, although they received relatively higher wagerates than such individuals as Thomas Frazier,GambinoLopez,Gerald Hinger, Charles Epps,John Edditor, andHarland Shearer,who were terminated.Respondent then attempted to explain this dichotomyby asserting that, since the layoffs in 1957, employeesHinger,Edditor, and Lopez had acquired greater skills andhad demonstrated more exemplary work attitudes than thediscriminatees,and that this was the reason why they wereretained during the backpay periods herein.However, therecord conspires against these assertions.Respondent'schart assigns Hinger a 1 or "superior"rating as a hi-lift,dozer,dragline and shovel operator,and it indicates thathewas discharged on February 27, 1961,withoutexplanation.Nonetheless,Hinger'ssupervisor,Pasquarelli,testified that Hinger actually was dischargedforhaving been negligent in servicing shovels. InPasquarelli's words,Hinger"ran the shovel out of fuel, notonly once, but three times. On the third time that is when Igot rid of him. The other two times I swallowed my tongue,because I had to argue with Mr. [Herbert] Green abouthim all the time. But this time it was either he or I.1122 Itshould be noted that Hinger was chosen to replace JamesCindrick when the latter was discriminatorily terminatedon March 5,1960, although James Cindrick was also rated1or "superior"as an equipment operator,and wastestimoniallydescribedbyHerbertGreenasan"excellent"shovel and equipment operator.Moreover,Respondent'srecords are singularly silent as to anycritical reference to his work abilities or attitudes.23 JohnEdditor is rated on the chart as a "superior" truckexpeditor,aswas George Collier.Following Collier'sunlawful discharge,Edditor was selected to replace himon that job.Despite the facts that the task of a truckexpeditor concededly became vastly more simplified afterCollier'sseparation,and the "superior" rating whichRespondent'schart assigns to Edditor, the latter wasdischarged on July 24,1961,because of unsatisfactorywork.Gambino Lopez is accorded a "superior"rating onthe chart for production,application,and attitude, and israted as having unlimited job availability. Albeit theseratings,HerbertGreen testimonially admitted thatexcessive absenteeism"was historically the case" withLopez,and that he had been discharged in 1958,and againon January 13, 1961,when he"was gone for a couple ofweeks on a drunk,"although the chart merely recites thatLopez"quit"on the latter date. Collier,who concededlycould perform jobs which were assigned to Lopez, wasgiven a lower rating for production,application, andattitude,notwithstanding his employment record wasuninterrupted from the date of his hire in June 1955 untilhisdiscriminatorydischargeon January 18, 1960.Respondent assigns an"average"attitude rating forCollier.According to Green,this rating was prompted bythe fact that Collier was observed perusing baseball bookswhile at work and Green scolded him for it.However, thisincident,which occurred sometime before Collier'sdischarge,and which Green attempted to magnify,did notresult in any disciplinary action being taken againstCollier.Otherinconsistencies,implausibilities,andexaggerations appear on this record which further serve toundermine Respondent'saffirmative defense.ClarenceArdrey,who received a "superior"rating on the chart as ahi-lift and dozer operator,but was unqualified as a draglineor shovel operator,was retained by Respondent inpreference to William Greene and the Cindricks who werecharacterized by Herbert Green as"excellent"operatorson all these pieces of equipment.Yet,Respondent'srecordsshowthatArdreywasdischargedonSeptember 15, 1960,because he was negligent in theoperation of this equipment.Jonathan Favor,who wasgenerally rated as equal in ability with George Collier, wasawarded a"superior"rating on attitude while the latterwas characterized as "average,"despite the fact thatFavor was discharged by Respondent in June 1960,because he had been found stealing.Again,AnthonyRobinson, Jr., who did "odd end jobs"at Nine Mile, andRobert and Gordon Taylor,who either had little seniority;or were newly hired following the dates of discriminationherein,were accorded "superior" ratings for attitudealthough Herbert Green testified that"Those boys werefired so many times"for absenteeism that he was unableto give an accurate account of the firings. Nevertheless,discriminatees Ivy, Greene, and John Cindrick were ratedmerely as"acceptable," and Vinsick, Rutherford, andCollier as "average"in attitude,although the chart in noway indicates that any of the discriminatees had ever beencharged with absenteeism during the entire course of theiremployment.That Respondent testimonially engaged in job skill"puffing"to glamorize the skills of employees who wereretained in preference to the discriminatees in order todeny backpay to the claimants is further pointed up by thetestimony of Herbert Green.Thus,Green waxed ecstaticabout the capabilities of Gambino Lopez who, aspreviouslychronicled,wasdischargedon severaloccasions for absenteeism.Listening to Green testify as toLopez'skills as a shaker operator in the plant at Nine Mile,one would gather that Lopez was a veritable giant in thefield of metallurgical science,despite the fact that he was22Green stated that he hired and retained Hinger becauseGreen was a friend of Hinger's father, and Pasquarelli testifiedthat attempts to rid himself of Hinger were thwarted because ofthis friendshipCuriously, Respondent neither lists in its chartnor asserts in its testimony that "friendship"was a criterion forobtaining or retaining employment.29Green exclaimed that James' attitude changed in someundefined way after his brother John had been discriminatorilydischarged by Respondent on January 16, 1960 This change inattitude,if in fact it occurred, may be understandable James wasalso singled out by Respondent for the identical discriminationvisited upon his brother. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharacterized on Respondent's records as a laborer. In histestimony in this proceeding,Green described the dutiesof a shaker as follows:He operates the controls of this machine, but inaddition to operating the controls of this machine, hetoo must be constantly alert for a jam or a choking upof this screen.In other words,very often large piecesof material will embed themselves in the openings ofthe screen....In the operation of this machine, theoverloading of this machine could literally destroy it.Itknocks the machines out of balance.This is asensitivemachine.Itisdelicatelybalanced.Overloading will cause destruction of the machine.[The shaker]has, as an aid to this operation, along-handled hook.Now, when the odd-shaped piecesof iron will lodge themselves in one of the openings ofthe shaker,he had a long-handled hook to dislodgethis.When questioned as to whether laborers could perform thework of a shaker,Green replied:No, I am afraid that I can'taccept that because wehave on many occasions tried laborers on this job andwe found that they do not have the necessary skill tokeep the machine clear.However, Green'sdescription of these duties in theoriginal unfair labor practice proceeding runs as follows:His job [the shaker's] is to do nothing more than pusha button and start the shaker,and then survey it andwatch and see that no pieces lodge in the opening ofthe shaker screen,and if such pieces did lodge, hisjob would be to kind of kick them loose with a littlehook he caries in his hand.Yet, Lopez is the man who Green conceded had received asubstantially lower bonus in 1959 and 1960 than thediscriminatees as "punishment," and who neverthelesswas retained in preference to discriminatee George Collierwho was a capable shaker operator,as well as a "superior"truck expeditor,and an average kiln feed conveyoroperator,laborer, and car loader, and in preference todiscriminateeSamuelRutherford,who had beenemployed as a shaker operator,car loader,spoil gateoperator,scrap burner and shearman,and who alsooperated the hi-lift and dozer.24Moreover,I find it implausible that all 13 discriminateeswould have been selected for layoff on May 12, 1960. JackBuncher,Respondent's sole proprietor, testified in theoriginal unfair labor practice proceeding that there wasnothingseriouslywrongwiththeworkofthediscriminatees prior to their discrimination, that he neverhad any serious complaints concerning their work, andthat he would rehire them if needed.This sentiment wasreiterated in the instant proceeding. Moreover, Buncherdeclared in the original proceeding that Henry Ivy wouldnot have been terminated on January 16, 1960 had'Buncher been forewarned of Ivy's selection for separationon that date.This testimony is hardly supportive ofRespondent'sunswerving assertion that none of thediscriminatees would have been retained on and afterMay 12, 1960.25In sum,Respondent would lead me to believe that theCindricksandGreene,whohadextendedanduninterrupted service with Respondent;who were con-cededly excellent heavy equipment operators;who wereretained in a prior reduction in force in preference toemployees who were kept in Respondent's employ afterthe critical date of May 12, 1960;who received largerbonuses and wages than their counterparts prior to theirdiscrimination;and,who, in most cases, had greaterseniority than those retained,would nevertheless not haveremained on its payroll after the critical date because oftheir failure to satisfy Respondent's criteria for retentionor recapture of employment.I find it not only implausiblebut incredible that Gerald Hinger,or Clarence Ardrey,both of whom displayed an admitted lack of proficiency inthe jobs in which the Cindricks and Green concededlyexcelled,would have debarred the latter from employmentduring the backpay period.Respondent would also have me believe that GeorgeCollier would not have been employed after May 12, 1960,either as a truck expeditor,a car loader,or shaker or kilnfeed conveyor operator at Nine Mile,despite the fact thatCollier'sreplacements-JohnEdditorandGambinoLopez, were proven to be inadequate because of lack ofability or poor attitude following that date.26 Moreover, itstrains credulity to believe,as Respondent urges, thatdiscriminatee Ivy would have had no job in Respondent'sindustrialstructureafterMay 12, 1960,inview ofBuncher's insistence that Ivy would not have beenterminated on January 16, 1960,had the former beenapprised of the impending discharge,and in light of thefact that Ivy had greater seniority than his replacement,Aaron Scott, and had been favored with substantiallylarger bonuses than Scott prior to Ivy's discharge.After a careful consideration of the entire record madein this and the original proceeding,I am convinced thatRespondent's failure to retain or recall the discriminateesduring the pertinent backpay periods was occasioned, notby their inability to satisfy Respondent's employmentcriteria,but by a continued manifestation of Respondent'sdiscriminatory attitude toward these individuals. I amfortified in this conclusion by Respondent's flagrantdisregard of the Board's original Order, as enforced by theUnited States Court of Appeals.That mandate directedRespondent,in order to purge itself of its unfair laborpractices,to offer to the discriminatees:immediate and full reinstatement to their former orsubstantially equivalent positions without prejudice totheir seniority and other rights and privileges,dismissing,ifnecessary, all employees since thenhired.If there is not then sufficient work available forthe remaining employees and those to be offeredreinstatement,allavailablepositionsshallbe2' It is notable that Respondent'schart does not qualifyRutherford as a shaker,or spoil gate operator,and merely accordshim as"average" score as a car loader.Nevertheless,Superintendent Pasquarelli candidly admitted that Rutherfordwas "very good"at thesejobs, and there is no record notation thatRutherford's work attendance was anything but good''Despite Respondent's contention to the contrary,none of theemployees employed at Nine Mile Run on May 12, 1960, were laidoff. Rather,four such employees were simply transferred to otherfacilities on that date.zs Respondent's assertionthat comparative wage rates were adeterminantin retainingor recalling employees, and therebyforeclosed employment to some or all of the discriminatees duringthe backpay period, is belied by its action in transferring WillieHams, allegedly a multiskilled employee, from Leetsdale to NineMile to perform the simplified duties of truck expeditor Hams'wage rate is listed on Respondent's chart as $1 95 per hour, whileCollier's rate is $1.65. THE BUNCHERCOMPANYdistributedamong them without discriminationagainst any employee because of concerted activities,in accordance with the system of seniority or othernondiscriminatory practice heretofore applied by theRespondent in the conduct of his business. TheRespondent shall place those employees, if any, forwhom no employment is available after suchdistribution ona preferential list,with priority inaccordance with such system of seniority or othernondiscriminatory practice heretofore applied by theRespondent in the conduct of his business, andthereafterofferthemreinstatementassuchemployment becomes available and before otherpersons are hired.[Emphasis supplied.] 27So far as this record stands, the Respondent not only failedto consider the discriminatees for reemployment untilapproximately 2 years following their discriminatorydischarges, and approximately 15 months subsequent tothe initial Trial Examiner's Decision, a considerationwhich was judicially imposed uponit,28but indeed floutedits legal obligations by hiring new employees or rehiringformer employees for work which the discriminatees couldhave performed, and undertook to train workers withoutaffording such training to the discriminatees who were allclassified on Respondent's chart as possessing aboveaverage or superior ability to learn new tasks. Thus, duringthe summer months of 1960 and 1961, Respondentprovided employment as laborers to Jay Cohen, ArthurandMyron Rubinoff, and Thomas Johnson, althoughdiscriminateesJackson and Roth had labored forRespondent for years, and Ivy, West, Loughner, andWytiaz were not only "average" to "superior" laborers butcould also perform other jobs as well.29 Moreover,Respondent admittedly trained employees, such as JamesRussell, to perform work tasks which, but for theirdiscrimination, the discriminatees could have undergone.Accordingly, upon a consideration of the foregoing factsand the entire record, I find and conclude that theRespondent has failedtosustainthe burden of itsaffirmative defense that the discriminatees would not haveretainedon,orrecalledafter,May 12, 1960, atRespondent's various installations during the respectivebackpayperiods,because they did not satisfyRespondent's criteria for the retention of or recall toemployment in the same degree and in the same manneras incumbent employees or those who were recalled ornewly hired. I therefore find and conclude that the GeneralCounsel'sprima faciecase, as contained in the backpayspecification and amplified by the testimony of ElmerHope, compliance officer, has not been overcome byRespondent.Ishallthereforemake appropriaterecommendationsconcerningthedischargeofRespondent'smonetaryindebtednesstothediscriminatees.17 Jack C Buncher, d/bla The Buncher Company,131 NLRB1444, as clarified by the Board's Order of September 22, 196121 SeeUnderwood Machinery Corporation,95 NLRB 1386,1392, enfd 179 F 2d 118 (C.A. 1) "if. .the instantcasepresentsa situationin which,at most, therewasa reductionin the amountof available work formen inDonnelly's former position orsubstantially equivalentpositions, the release of the Respondentfrom its obligationsto reinstateand indemnify Donnelly under theBoard's order and the Court's decree, depends upon a showing bythe Respondentthat it actually considered him for theremainingwork of this type, but that, for nondiscriminatory reasons, decidednot to reinstate him but to use otheremployeesinstead.Only thusII.RECOMMENDATIONS355Ihave heretofore found and concluded that, but forRespondent's illegal discrimination, the discriminatees(with the exception of Milton Ashford) would havecontinued to be employed by Respondent during theperiods and at the locations set forth in the backpayspecification after the economic reduction in force whichoccurred at Nine Mile on May 12, 1960. Accordingly, Iapprove and adopt the computations contained in thespecification, as amended at the hearing, with respect toRespondent's backpay liability to each discriminatee onand after that date. Inasmuch as I have previously found inthe initial Supplemental Decision that the discriminateeswere entitled to specified amounts of backpay from thedates of their discrimination to May 12, 1960, whichamounts parallel those contained in the specification forthat period, I shall recommend that the consolidatedamounts as set forth in the specification be paid to them.Ihave also heretofore concluded and found that Ivy,Rutherford,Loughner, andWytiaz were rehired byRespondent on January 12, 1962, for work at Leetsdale,although work was available for these individuals at NineMile where they had previously been employed. Thebackpay specification treats the earnings of theseindividuals at Leetsdale for the period from January 12,1962, toMarch 26, 1964, as interim earnings, and Iapprove and adopt such treatment. The specificationutilizestheMarch 26, 1964, date because Respondent'spayroll and related records for subsequent periods wereunavailable. As I am unable to ascertain on this recordwhether these discriminatees would have been eligible foremployment at Nine Mile after March 26, 1964, or theamount of additional backpay, if any, to which they mightbe entitled after that date, I shall refer the matter forfurther compliance proceedings.Summarizing the calculations made in the backpayspecification which I approve and adopt, I recommendthatRespondent'sobligationtomakewhole thediscriminatees shall be satisfied by payment to them of therespective sums set forth below, together with interestthereon at the rate of 6 percent per annum, calculated inthe manner set forth inLocal 138, International Union ofOperating Engineers, AFL-CIO (Nassau and SuffolkContractors' Association, Inc.),151 NLRB 972, less anylawfully required tax withholding.James CindrickJohn H. CindrickWilliam GreeneGeorge CollierRobert VinsickJohn WestArchie Jackson$7,683.04$8,253.16$6,019.88$8,415.35$3,802.51$3,887.55$6,369.82could the Respondent show, as the Board's order and the Court'sdecree required,thateven if Donnely had continued inRespondent's employ, he would not have been retained for thiswork but would have been laid off "29 The factthat Cohen and the Rubinoffs were relatives of JackBuncher and were employed solely to enhance their financialability to complete their college education is of no avail toRespondent. Inasmuch as the issue here involved concerns theavailability of work for the discnminatees during the backpayperiods, familial paternity is irrelevant.SeeCharleyToppino andSores,Inc., 151 NLRB1638,1647, fn 34,enfd. 358 F 2d 94(C.A 5).298-668 0-69-24 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDJames Roth$1,457.56Sammie Rutherford$11,142.33Milton Ashford$1,361.30Joseph Wytiaz$12,070.58HenrIv$1433525yyRonald Loughner,.$14,438.49Irecommend that the Board adopt the foregoingFindings, Conclusions, and Recommendations.